1
                              UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3

4
      CHARLES NELSON,                                Case No. 3:18-cv-00029-RCJ-CBC
5
           Petitioner,
6                                                    ORDER GRANTING MOTION FOR
            v.                                       EXTENSION OF TIME (ECF NO. 35)
7
      WILLIAM GITTERE, et al.,
8
           Respondents.
9

10

11

12         In this habeas corpus action, the petitioner, Charles Nelson, represented by
13   appointed counsel, was due, after a 90-day extension of time, to file a second amended
14   habeas petition by October 8, 2019. See Order entered July 8, 2019 (ECF No. 33).
15         On October 4, 2019, Nelson filed a motion for extension of time (ECF No. 35),
16   requesting a second extension of time, of 90 days, to January 6, 2020, to file his second
17   amended petition. Nelson’s counsel states that the extension of time is necessary
18   because of the complexity of this case, and the time it has taken for him to obtain the
19   record and research the case. Respondents do not oppose the extension of time.
20         The Court finds that Nelson’s motion for extension of time is made in good faith
21   and not solely for the purpose of delay, and that there is good cause for the extension of
22   time requested.
23         IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time (ECF
24   No. 35) is GRANTED. Petitioner will have until and including January 6, 2020, to file his
25   second amended habeas petition.
26   ///
27   ///
28   ///
                                                 1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered March 12, 2019 (ECF No. 22) will remain in

3    effect.

4
               DATED: This 7th day of October, 2019.
               DATED THIS ___ day of ____________________, 2019.
5

6

7                                                          ROBERT C. JONES,
                                                           UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
